Matter of Martin (2021 NY Slip Op 05385)





Matter of Martin


2021 NY Slip Op 05385


Decided on October 7, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:October 7, 2021

PM-128-21
[*1]In the Matter of Meredith Blake Martin, an Attorney. (Attorney Registration No. 5346366.)

Calendar Date:October 4, 2021

Before:Egan Jr., J.P., Lynch, Clark, Aarons and Colangelo, JJ.

Meredith Blake Martin, Naples, Florida, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Meredith Blake Martin was admitted to practice by this Court in 2015 and lists a business address in Towson, Maryland with the Office of Court Administration. Martin now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Martin's application.
Upon reading Martin's affidavit sworn to August 18, 2021 and filed August 23, 2021, and upon reading the September 28, 2021 correspondence in response by the Chief Attorney for AGC, and having determined that Martin is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Egan Jr., J.P., Lynch, Clark, Aarons and Colangelo, JJ., concur.
ORDERED that Meredith Blake Martin's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Meredith Blake Martin's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Meredith Blake Martin is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Martin is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Meredith Blake Martin shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.